Los hechos están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Los peticionarios alegan, (la bastardilla es nuestra) :
“Primero. Que el día 21 de mayo de 1917 una sociedad de Caguas llamada American Cigar Co., presentó en la Secretaría de la Corte de Distrito de Humacao una demanda de desahucio contra los peti-cionarios a que alude el epígrafe, habiendo sido radicada dicha de-manda con el No. 4826 y archivada por el secretario en su oficina.
“Segundo. Que radicada la aludida demanda de desahucio y sin que la Corte de Distrito de Humacao, o el Juez de la misma, dictara orden alguna convocando a las partes para la comparecencia que or-dena la ley de desahucio y sin que por dicho tribunal se dictara nin-*807guna providencia en tal sentido, el sub-secretario de dicha corte por sí y ante sí expidió un emplazamiento nulo e ineficaz en el que hizo constar que se había señalado para la primera comparecencia de las partes el día 31 de mayo de 1917. Pero alegan vuestros peticionarios según antes han manifestado, .que dicha corte de distrito, ni dictó seme-jante orden o providencia, ni facultó al secretario para proceder en aquella forma.
“Tercero. Que el emplazamiento expedido indebidamente por el Secretario de la Corte de Distrito de Humacao no contenía los nombres de los demandados, que son los peticionarios en este procedimiento, ni consignaba el nombre del abogado de la parte demandante, ni en la cara de dicho escrito, ni al dorso del mismo.
“ Cuarto. Que ese emplazamiento aparece diligenciado ante un indi-viduo o funcionario que carecía de facultades para autorizar ’jura-mentos en esta clase de asuntos, no siendo el que practicó dicha dili-gencia ni el marshal del distrito, ni ninguno de sus subalternos.
“Quinto. Que así las cosas y no habiendo adquirido jurisdicción en el asunto la Corte de Distrito de Humacao, este tribunal, con fecha 31 de mayo de 1917, sin haber emplazado a los demandados, que son vuestros peticionarios, sin haber sido convocada la comparecencia dé las partes y sin que hubiera mediado el debido procedimiento legal, admitió la demanda de desahucio interpuesta y dictaminó en rebeldía el juicio contra vuestros peticionarios, quienes alegan que la referida Corte de Distrito de Humacao no tenía facultades, ni autoridad bas-tante para actuar en la forma en que lo hizo.
“Sexto. Que dados los términos perentorios dé la Ley de Desahucio y dado el estado actual del procedimiento en este caso, los peticionarios carecen de recurso en ley, adecuado, rápido y eficaz de que valerse para poder poner a salvo sus derechos, y alegan, que la Corte de Dis-trito de Humacao les ha privado de su propiedad sin haberles oído en juicio y sin que la tramitación del juicio hubiera sido legal y justa.
“Séptimo. Que todavía el día seis de junio de 1917, enterados los demandados en aquel juicio de desahucio, o sean los peticionarios en el presente caso, presentaron una moción a la Corte de Distrito de Humacao suplicando a dicho tribunal dejar sin efecto el emplaza-miento y permitirles defenderse y demostrar la defensa justa y me-ritoria que les asistía; pero dicha corte se negó a ello y no permitió a vuestros peticionarios defenderse. Y alegan vuestros peticionarios que esta negativa de la Corte de Distrito de Humacao no es apelable en pleitos de desahucios, y si lo fuera, no suspendería la ejecución de la sentencia, por cuyo motivo el único recurso que tienen los peticio-*808narios es la expedición de un auto de certiorari que ponga a salvo su patrimonio y sus derechos.
El auto fué expedido y los autos se lian elevado a esta corte.
El artículo 4 de la Ley de Desahucio, citado en su tota-lidad en el caso de López v. Meléndez, 22 D. P. R. 156, 159, no prescribe el que se registre una orden formal o instrucciones por escrito al secretario firmadas por el juez y archivadas entre los papeles del caso, sino que simplemente dice que una vez radicada, la demanda í£se mandará a convocar al actor y al demandado para una comparecencia que deberá celebrarse dentro de los diez días siguientes al en que se presente la re-clamación. ’ ’
El emplazamiento-en este caso notificaba a los demandados á£que la corte ha señalado para la primera comparecencia de las partes, el día 31 do mayo de 1917, a las nueve de la ma-ñana, a fin de que presenten la .prueba que consideren perti-nente; y se les notifica además que de no comparecer el día in-dicado, ya por sí o por apoderado o abogado, se decretará el desahucio sin más citarlos ni oirlos.”
En procedimientos de certiorari, y teniendo en cuenta las circunstancias del presente caso, y suponiendo, para los fines de esta opinión, que era necesario que el juez sentenciador ac-tuara en alguna forma para justificar la expedición del em-plazamiento, nosotros vamos a suponer además que el secreta-rio actuó de conformidad con las instrucciones que le diera la corte. El señalamiento del caso hecho por la corte, por sí solo implica la autorización de ésta de la expedición del em-plazamiento. Ello es cierto que' de la faz del emplazamiento aparece el caso intitulado American Cigar Company v. Gumersindo Rodríguez et al., pero el propio emplazamiento se dirige contra £ £ Gumersindo Rodríguez, Félix Yizcarrondo, Eloy Huerta, Isabel García, Fernando Rodríguez, Gregorio Alberio, José Oyóla, Angel Ramírez, Timoteo Márquez, Antonio Ro-mán, Rufino Román, Tomás Ortiz, Pedro Román, Pedro Bar-bosa, Juan Coto. Juan García, Antonio Ruiz, Eleno García, Li-*809'borio Alvarez, Valentin del Yalle, Eusebio García, José Bivera, Cirilo Coto, Heraelio Cuevas, Emiliano Torres, Hipólito Sánchez, Antero Bivera, Benito Acevedo, Fermín Delgado, Marcos Castro, Dolores Delgado, Matilde Morales, e Isabel Yillanueva, o sean, demandados antes mencionados,” siendo Idénticos los nombres enumerados y los que en la demanda se mencionan, copia de la cual, es de presumirse que incluyendo la firma del abogado del demandante, se le sirvió a uno de los demandados. De todos modos no existe sugestión alguna de que se haya cometido algún perjuicio por razón de la falta de hacer constar al dorso de la citación el nombre del abogado del demandante.
El affidavit de diligenciamiento se hizo y juró ante el Juez , Municipal de Caguas y la alegación de que dicho funcionario no tenía, facultades para ello, carece, por completo de mérito alguno. Lopes v. Meléndes, supra.
La sentencia de la corte de distrito reza en parte como sigue:
“El día 21 de mayo de 1917 se radicó en la secretaría de esta corte de distrito la demanda de desahucio de la American Cigar Co., contra Gumersindo Rodríguez et al., y la corte señaló para primera com-parecencia el día 31 de mayo de 1917, a las nueve de la mañana.
“En este día compareció la demandante por su abogado J. Ven-drel, no habiendo comparecido los demandados a pesar de haber sido llamados por el marshal, y la corte, a solicitud de la parte demandante, ordenó que en esta fecha se anotase la rebeldía de los demandados, y señaló la sesión del día 6 de junio de 1917, a las nueve de la mañana para la segunda comparecencia.
“Hoy, 6 de junio de 1917, compareció la demandante por su abo-gado J. Vendrel, y así también los demandados representados por su abogado Arturo Aponte Jr., quien presentó una moción solicitando de la corte dejara sin efecto el emplazamiento de la presente acción. La corte después de argumentar las partes sobre dicha moción, es de opinión que se han cumplido sustancialmente todos los requisitos legales, y por tanto, la declara sin lugar y ordena que continúe el juicio.
“En este acto la parte demandante presentó su prueba, tanto do-cumental como testifical, y la corte, de acuerdo con la misma, dicta *810sentencia declarando con lugar el desahucio y ordena que los deman-dados desalojen las casas que habitan en la finca objeto de la demanda dentro del término de veinte días, y si así no lo hicieren se procederá por el marshal de esta corte al lanzamiento de los demandados, de-acuerdo eon la Ley. ”
La moción a que se ha hecho referencia está basada en los siguientes fundamentos:
“(a) Porque el emplazamiento se ha practicado sin que la corte hubiera ordenado la convocatoria de las partés.
“ (b) Porque el emplazamiento no contiene el nombre de todas las partes en esta acción, no habiéndose incluido los nombres de todos los demandados, ni el nombre del abogado de la demandante.
“(c) Porque el affidavit del diligenciamiento es nulo, no conce-diendo jurisdicción a esta Hon. Corte, careciendo de facultades, ade-más, el Juez Municipal de Caguas para autorizar dicho affidavit o-juramento. ’ ’
.La comparecencia se hizo especial y expresamente limitada al solo y exclusivo objeto de la moción; a saber, dejar sin efecto (guash) el emplazamiento. No se ofreció alegación alguna,’ni se pidió permiso para defenderse, ni se sugirió si-quiera una defensa, meritoria según se alegó en la petición que se presentó ante esta corte; cuando lo que indujo a esta corte a expedir el auto solicitado fue precisamente la formal aser-ción que contiene el séptimo párrafo de la petición del ante de certiorari. Nos abstenemos de seguir comentando este as-pecto del caso.
A los demandados se les notificó en realidad de los proce-.dimientos y se les previno de las consecuencias de la rebeldía, mas sin embargo optaron por circunscribirse a técnicas cues-tiones de detalles en la forma del emplazamiento y no lian mostrado siquiera ante esta corte' de que sufrieran perjuicio alguno en absoluto o de que tenían o tuvieran jamás defensa alguna sobre los méritos del caso. El presente procedimiento no es sino sencillamente un esfuerzo para dilatar la ejecución de la sentencia dictada por la corte de distrito y los hechos *811que aparecen on el récord no revelan un caso propio para ob-tener algún remedio por vía de certiorari.
“Meras irregularidades técnicas o errores de forma que no afec-ten los méritos del caso, y por los que la parte que se querella no se perjudicó, pueden dejarse de considerar.” 11 C. J., p. 208, See. 373.
“El alcance de la revisión por vía de certiorari no se dilatará para que incluya cuestiones técnicas con el fin de dilatar la final termina-ción de un caso, cuyos méritos están de parte de los recurridos.” Id., véase 6 (ó), donde se cita el caso de Green County v. Thomas, 211 U. S. 598.
“Una solicitud de certiorari se dirige a la sana discreción de la corte. No se concede con el mero propósito de ayudar a una parte a anular los procedimientos en un tribunal inferior, por errores téc-nicos. Debe aparecer que se ¿e lia becbo al peticionario manifiesta injusticia, y que tampoco ha existido descuido (laches) de su parte, que operaría como una renuncia de su derecho de pedir la interven-ción de la corte en su provecho. Respecto a la cuestión de notifica-ciones, por ejemplo, aunque debiera aparecer que los requisitos pres-critos por el estatuto no se han cumplido literalmente, sin embargo si se demostrare que la parte afectada por los procedimientos tenía en realidad de verdad conocimiento, aunque. en otra forma, y por otro conducto, la corte no concedería el certiorari. Otro tanto puede decirse respecto al tiempo de tomar excepciones a la legalidad de los procedimientos en otros aspectos; una parte no debe contemplar pasivamente los grandes gastos que se hacen, conociendo la existencia de un defecto de forma en los procedimientos, y luego conseguir se le permita aprovecharse de un certiorari para dejar sin efecto (quash) dichos procedimientos por erróneos.”
En el caso de Addison v. Burt, 42 N. W., 278, la Corte Su-prema de Michigan, refiriéndose a la revocación de una sen-tencia obtenida ante un juez de paz, al trasladar los proce-dimientos a la corte de circuito, por vía de certiorari, dijo:
“No encontramos ningún fundamento para la revocación'hecha por la corte inferior. Aun cuando hubiera habido irregularidades de forma, la ley requiere que en certiorari no habrán revocaciones, sino sólo por materias sustanciales que afecten la justicia de la causa. Nada encontramos fuera de lugar en el juicio celebrado ante el juez de paz, mientras que el record claramente nos muestra un gravoso mal héchole a Mr. Burt por el que él debiera tener alguna reparación. *812La defensa estaba en absoluto destituida de todo mérito, y si la corte de circuito hubiera confirmado la sentencia, y Addison la hubiera traído aquí, nosotros no hubiéramos vacilado un momento en nacerle sentir las consecuencias de una penosa apelación. El auto .ue 'cer-tiorari no debe prostituirse con tales propósitos. La sentencia de la corte de circuito debe ser revocada, y confirmada la del juez de paz, bOü las costas ocasionadas en todas las cortes.”
El auto expedido debe ser anulado.

Sin lugar la solicitud y anulado él auto ex-pedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.